JANVIER, J.
This case grows out of the same automobile accident which we have considered in the matter of Mr. & Mrs. Christos v. B. C. Manos, 16 La. App. 512, 134 So. 713, decided by us this day. The claim here is for the damage caused to the truck and for the loss resulting from being deprived of its use.
B. C. Manos, named as defendant in the other suit, is the same person as Wm. Ma-nos, defendant in this suit.
In Christos v. Manos, we came to the conclusion that the defendant, the driver of the automobile, was. at fault, and was liable for the resulting damage. For the reasons given in that case we are of the opinion that the judgment appealed from here, which was in favor of plaintiff, was correct.
Plaintiff prayed for judgment for $216.39 representing actual cost of repairs in the sum of $144.89; loss resulting from being deprived of the use of his truck for twelve days, $60; cost of towing the damaged truck to New Orleans for repairs, $11.50. It is. contended that a certain portion of the delay resulted from plaintiff’s failure to immediately take the necessary steps to have the repairs made.
The trial court seems to have come to .the conclusion that this was true, and it therefore apparently rendered judgment on this item for only $30; the total amount of the judgment ' being $186.39. We are not prepared to say that there was error in this.
For the reasons assigned, the judgment appealed frdm is affirmed.